Citation Nr: 0943060	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-30 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Entitlement to service connection for a bilateral knee 
disability.  

4.  Entitlement to service connection for a bilateral thumb 
disability.  

5.  Entitlement to service connection for a skin disability.  

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the Veteran's claims for 
service connection for "anxiety/depression," tinnitus, 
bilateral hearing loss, a left ankle condition, a left knee 
condition, a right knee condition, a left thumb condition, a 
right thumb condition, and "skin disease/rash." 

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.    

In October 2009, the Veteran was afforded a videoconference 
hearing before F. Judge Flowers, who is the Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

During his hearing, the Veteran appears to have raised the 
issue of entitlement to reimbursement for unauthorized 
medical expenses.  This issue has not been adjudicated by the 
agency of original jurisdiction, and is referred to the RO 
for appropriate action.  

FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, a 
left ankle disability, a bilateral knee disability, a 
bilateral thumb disability, a skin disability, bilateral 
hearing loss, or tinnitus, as a result of his service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, a left ankle disability, a 
bilateral knee disability, a bilateral thumb disability, a 
skin disability, bilateral hearing loss, and tinnitus, were 
not incurred in or aggravated by the Veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has an acquired psychiatric 
disorder, a left ankle disability, a bilateral knee 
disability, a bilateral thumb disability, a skin disability, 
bilateral hearing loss, and tinnitus, as a result of his 
service.  He asserts that he had skin and gastrointestinal 
symptoms, as well as chest pain, and that his hands would 
shake, during service, and that these symptoms were 
manifestations of an acquired psychiatric disorder.  He 
further asserts that he was exposed to loud noises from jet 
aircraft during service, and that he had ear symptoms at that 
time.  He has testified that he sought relevant private 
treatment about two years after separation from service, but 
that these records are not available, and that he does not 
currently have any breakouts of skin symptoms; he indicated 
that he currently wears hearing aids.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis, and an organic 
disease of the nervous system, such as a sensorineural 
hearing loss, when it is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It 
is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2009).

With regard to the claim for a skin disability, the Veteran's 
service treatment reports include an entrance examination 
report, dated in July 1963, which shows that he had a burned 
area on his left shoulder.  Between December 1965 and January 
1966, he was treated for skin symptoms, to include 
hospitalization for about six days, with notations of a rash, 
recurrent pruritis, recurrent urticaria controlled by 
Benadryl, Stevens-Johnson syndrome, and erythema multiforme.  
In May 1966, he was treated for a "recurrence of hives."  
He was given Benadryl.  The Veteran's separation examination 
report, dated in May 1967, shows that his skin was clinically 
evaluated as normal; it notes he had a pigmented burn scar 
over the left shoulder; there were no other relevant 
findings.  The report notes, "Skin disease refers to a 
generalized rash in winter months, Dec. thru Feb. Present for 
11/2 to 2 years.  Treated with Benadryl and Librium."  The 
report further notes that he had been burned on the left 
shoulder with hot coffee at age 3, with no complications or 
sequalae.  In June 1967, he was treated over the course of 
two days for urticaria, erythema multiforme.  The second 
report notes that he had a "subsiding" rash.  

With regard to the claim for a left thumb disability, the 
Veteran's service treatment reports include a report, dated 
in June 1965, which notes a sprained left thumb, and which 
indicates that the thumb was put in a splint.  

With regard to the claim for a left ankle disability, the 
Veteran's service treatment reports include a report, dated 
in March 1964, which notes treatment for a twisted left 
ankle, and an impression of "strain."  An associated X-ray 
was negative.  

With regard to the claim for a right knee disability, the 
Veteran's service treatment reports include a report, dated 
in June 1967, which notes medial collateral ligament strain 
related to playing tennis.  An associated X-ray was negative.  

With regard to the claims for a right thumb disability, a 
left knee disability, an acquired psychiatric disorder, 
bilateral hearing loss, and tinnitus, the Veteran's service 
treatment reports do not show any relevant complaints, 
treatment, or diagnoses.  

The Veteran's separation examination report, dated in May 
1967, shows that his ears, drums, upper extremities, lower 
extremities, and psychiatric condition, were all clinically 
evaluated as normal.  The report includes audiometric test 
results which do not show that the Veteran had hearing loss, 
as defined at 38 C.F.R. § 3.385.  In an associated "report 
of medical history," the Veteran indicated that he did not 
have a history of hearing loss, swollen or painful joints, 
"arthritis or rheumatism," a "'trick' or locked knee," 
foot trouble, "depression or excessive worry," or "nervous 
trouble of any sort." 

As for the post-service medical evidence, it consists of a VA 
and a non-VA medical reports, dated in 1986, and between 2001 
and 2009.  This evidence includes private treatment reports, 
dated in 1986, which show that the Veteran underwent a right 
knee arthroscopy with partial medial meniscectomy following a 
basketball injury sustained in January 1986.  The impressions 
included internal derangement, right knee, and medial 
meniscal tear, right knee.  

The next relevant medical evidence is dated about 19 years 
later.  Specifically, private treatment reports dated in 2005 
show that the Veteran was treated for skin symptoms, with 
excision of three lesions and a notation of seborrheic 
keratosis on the left shoulder, and skin tags near the neck.    

VA and non-VA reports, dated beginning in 2006, show that the 
Veteran was treated for psychiatric symptoms, with diagnoses 
of depression NOS (not otherwise specified), and anxiety NOS.  
These reports note a history of hearing loss.  VA reports, 
dated in 2007, show that the Veteran was treated for multiple 
contusions and abrasions/"knee wounds" following a March 
2007 motor vehicle accident (MVA) in which he was thrown off 
of his motorcycle.  He complained of symptoms that included 
left ankle and left knee pain, and one report notes that  he 
was "in otherwise excellent health."  An associated X-ray 
report for the left knee did not reveal any bony 
abnormalities.  An April 2007 report notes that a magnetic 
resonance imaging (MRI) study revealed a left knee meniscal 
tear.  In 2008, the Veteran was treated for a splinter in the 
right thumb, as well as complaints that included hearing 
loss.  These reports note a past medical history of hearing 
loss, and recurrent major depression.  

A VA skin examination report, dated in August 2008, shows 
that the Veteran reported a history during service of 
recurrent outbreaks on his mouth, lips, and limbs, that 
lasted for about seven days and cleared completely between 
attacks, and which primarily came in the winter following 
viral illnesses and "times of anxiety."  The examiner noted 
the Veteran's inservice history of treatment, and stated that 
the diagnosis of Stevens-Johnson syndrome had been refuted by 
a dermatologist in January 1966, who suggested he had 
erythema multiforme.  On examination, 0 (zero) percent of the 
Veteran's body was affected.  There were no relevant 
findings.  The examiner stated:

I feel certain that these stress and 
viral illness[es] [that] provoked 
episodes of recurrent sores in his mouth 
and extensive urticarial lesions were a 
manifestation of herpes simplex induced 
erythema multiforme.  He no longer 
experiences these outbreaks.  He had a 
seborrheic keratosis and two skin tags 
removed in 10/05.  These more recent 
common findings are related to normal 
aging and are in no way related to his 
past outbreaks.  

A statement from the Veteran's son, received in August 2006, 
shows that he states that the Veteran was put on medication 
for psychiatric symptoms about the time he graduated from 
college, and, in essence, that he continues to have such 
symptoms.  

The Board has determined that the claims must be denied.  The 
Veteran's service treatment reports show that he was treated 
for a strained left ankle in March 1964, a sprained left 
thumb in June 1965, and right knee medial collateral ligament 
strain in June 1967.  Associated X-rays for the left ankle, 
and right knee, were negative.  There was no further 
treatment for the left ankle or right knee during the 
remaining period of service.  With regard to the claims for a 
right thumb disability, a left knee disability, an acquired 
psychiatric disorder, bilateral hearing loss, and tinnitus, 
the Veteran's service treatment reports do not show any 
relevant complaints, treatment, or diagnoses.  The Veteran's 
May 1967 separation examination report does not note any 
current findings (although it notes a history of skin 
treatment).  A subsequently dated (June 1967) report shows 
treatment over the course of two days for urticaria, erythema 
multiforme.  Given the foregoing, chronic conditions are not 
shown during service.  See 38 C.F.R. § 3.303.    

With regard to the claims for tinnitus and bilateral hearing 
loss, there is no competent evidence to show the current 
presence of tinnitus, and there are no audiometric findings 
to show that the Veteran currently has hearing loss as 
defined at 38 C.F.R. § 3.385 (several VA reports note a past 
medical history that includes hearing loss).  Therefore, the 
Board finds that the preponderance of the evidence shows that 
he does not have tinnitus, or hearing loss.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. 
§§ 1110 and 1131, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).  In addition, as noted 
below, even assuming arguendo that these disabilities were 
shown, there is no competent evidence of record which 
associates either tinnitus, or hearing loss, with the 
Veteran's service.  

With regard to all claims, the first post-service medical 
evidence of treatment for any relevant symptoms is dated no 
earlier than 2005.  This is about 37 years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claims.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the 
Veteran is shown to have received an intercurrent right knee 
injury in a January 1986 MVA, which required surgery.  In 
March 2007, he was involved in another MVA, at which time he 
complained of symptoms that included left knee and left ankle 
pain, and he was diagnosed with a left knee meniscal tear the 
following month.  With regard to the claim for a skin 
disability, the Board finds that the August 2007 VA opinion 
is highly probative evidence against the claim.  This opinion 
indicates that it is based on a review of the Veteran's C-
file, it is supported by a detailed rationale, and it is the 
only competent opinion of record.  See Prejean v. West, 13 
Vet. App. 444, 448-449 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  Finally, there is no medical evidence to show 
that arthritis of any claimed joint, or sensorineural hearing 
loss, was manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

With respect to the Veteran's own contentions, and the lay 
statement, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that an 
acquired psychiatric disorder, a left ankle disability, a 
bilateral knee disability, a bilateral thumb disability, a 
skin disability, bilateral hearing loss, and tinnitus, were 
caused by service.  In this case, when the Veteran's service 
treatment reports (which show that he was treated for left 
ankle, right knee, and skin symptoms, as discussed, but which 
do not show treatment for right thumb, left knee, 
psychiatric, hearing loss, or tinnitus symptoms, and which 
note relatively brief treatments for the right knee, and left 
ankle, without evidence of pathology during service, and 
which show treatment for skin symptoms) (all as discussed 
supra), and his post-service medical records are considered 
(which do not show that he has hearing loss or tinnitus, and 
which show that the earliest medical evidence of any of the 
claimed conditions is dated about 37 years after the 
Veteran's period of active duty, and which do not contain 
competent evidence of a nexus between any of the claimed 
conditions and the Veteran's service), the Board finds that 
the evidence outweighs the Veteran's contentions that he has 
an acquired psychiatric disorder, a left ankle disability, a 
bilateral knee disability, a bilateral thumb disability, a 
skin disability, bilateral hearing loss, and tinnitus, that 
are related to his service.    


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in September 2006.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  See 
also Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (also 
in September 2009).      

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  With regard to the claim for a 
skin disability, the Veteran has been afforded an 
examination, and an etiological opinion has been obtained.  

With regard to all other claims, the Veteran has not been 
afforded an examination, and etiological opinions have not 
been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show any 
relevant treatment, except as noted.  Tinnitus and hearing 
loss are not currently shown.  In addition, none of the 
claimed conditions are shown in the separation examination 
report.  The earliest medical evidence of any of the claimed 
conditions comes no earlier than about 37 years after 
separation from service.  There is no competent evidence to 
show that any of the claimed conditions are related to the 
Veteran's service.  Given the foregoing, the Board finds that 
the standards of McLendon have not been met.  See also 38 
C.F.R. § 3.159(c)(4) (2009); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds 
that the service and post-service medical record provides 
evidence against these claims.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for an acquired psychiatric disorder, a 
left ankle disability, a bilateral knee disability, a 
bilateral thumb disability, a skin disability, bilateral 
hearing loss, and tinnitus, is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


